                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #: _________________
UNITED STATES DISTRICT COURT                                                                2/27/2020
                                                                              DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
AMERICAN CIVIL LIBERTIES UNION                                 :
IMMIGRANTS’ RIGHTS PROJECT,                                    :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   19-CV-7058 (GBD) (JLC)
                                                               :
UNITED STATES IMMIGRATION AND                                  :
CUSTOMS ENFORCEMENT,                                           :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court held a settlement conference today, at which the parties agreed to continue

their settlement efforts. As discussed, the Court will hold a telephone conference on March 16,

2020 at 11:30 a.m., during which the parties will provide a status report. Counsel should contact

chambers at (212) 805-0250 with both sides on the line, or alternatively provide a call-in number

to the Court by emailing it to CottNYSDChambers@nysd.uscourts.gov.

        SO ORDERED.

Dated: February 27, 2020
       New York, New York
